Opinion filed November 30, 2021




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-19-00364-CV
                                  __________

               SHELDON JOHNSON ET AL., Appellants
                                        V.
   SCHLUMBERGER TECHNOLOGY CORPORATION, THE
  DOW CHEMICAL COMPANY, AND LEAR CORPORATION,
                   Appellees


                    On Appeal from the 441st District Court
                           Midland County, Texas
                       Trial Court Cause No. CV48034


                     MEMORANDUM OPINION
      Appellants are over three hundred individuals who sued Schlumberger
Technology Corporation (Schlumberger), Dow Chemical Company (Dow), and
Lear Corporation (Lear) in 2011 (collectively Appellees). In two issues, Appellants
challenge the trial court’s dismissal of their case. Both of Appellants’ issues were
decided adversely to them in a previous mandamus action filed in this court. 1 See
In re Schlumberger Tech. Corp., No. 11-19-00204-CV, 2019 WL 5617632 (Tex.
App.—Eastland Oct. 24, 2019, orig. proceeding). We conclude that our prior
decision is the law of the case, and we therefore affirm the judgment of the trial court
for the reasons set forth in our prior opinion.
                               Factual and Procedural History
        This case has a unique factual and procedural history, but because our 2019
opinion discusses the facts of this case in detail, we limit our recitation here. See id.
at *1–3. In 2009, the Texas Commission on Environmental Quality tested the
groundwater underneath the Cotton Flat community in Midland and discovered that
it was contaminated with hexavalent chromium. The Environmental Protection
Agency subsequently designated the area as a “Superfund Site.”
        During the pendency of the underlying proceedings, the parties entered a
Rule 11 agreement, and pursuant to that agreement, the trial court entered an
abatement order that allowed either party to move for dismissal if the EPA did not
make written findings, by April 15, 2019, that Schlumberger or Dow was a source
of contamination.2

      Appellants acknowledge that their arguments in this appeal “largely mirror” their arguments in the
       1

mandamus proceeding.
       2
        The abatement order provided in relevant part as follows:
       1. If the [EPA] makes a written finding on or before April 15, 2019 that [Schlumberger]
          or [Dow] is a source in whole or in part of the hexavalent chromium contamination in
          the Cotton Flat community in Midland, Texas, [Appellants] may re-open the case if
          they make such a motion on or before 60 days from the date of the EPA’s written
          finding. If [Appellants] fail to move to re-open the case on or before 60 days from the
          date of the EPA’s written finding, this Court shall dismiss this litigation on the motion
          of any party.
       2. If the EPA does not make a written finding that [Schlumberger] or [Dow] is a source
          in whole or in part of the hexavalent chromium contamination in the Cotton Flat
          community in Midland, Texas on or before April 15, 2019, this Court shall dismiss this
          litigation on the motion of any party.
       3.   [Appellants] may non-suit their claims at any time.

                                                    2
      On April 16, 2019, Appellees moved for dismissal and the trial court denied
the motion. Schlumberger and Dow then petitioned this court for mandamus relief.
We conditionally granted mandamus relief and directed the trial court to vacate its
previous order and to enter an order dismissing the case. The trial court did so, and
Appellants now appeal from the dismissal.
                                       Analysis
      Appellants raise two issues for our review. First, Appellants contend that the
language of the Rule 11 agreement and resulting abatement order was ambiguous
and contrary to the parties’ intent. Second, Appellants assert that the trial court erred
in enforcing the Rule 11 agreement as a “purely ministerial act” rather than
evaluating the agreement according to general contract principles.
      We agree with Appellants’ contention that their issues in this appeal mirror
the same issues decided by this court in the mandamus proceeding. In the petition
for mandamus, Schlumberger and Dow alleged that the trial court abused its
discretion by failing to enforce the abatement order. They specifically alleged that
the abatement order was not ambiguous, that it represented a valid agreement
pursuant to Rule 11 of the Texas Rules of Civil Procedure, that the parties’
agreement was set out in the abatement order, and that the trial court had a ministerial
duty to enforce the abatement order as written. See Schlumberger, 2019 WL
5617632, at *3. Appellees now argue that because Appellants’ issues in this
proceeding mirror those already decided in the mandamus, the “law of the case”
doctrine applies.
      Under the “law of the case” doctrine, the ruling of an appellate court on a
question of law raised on appeal will be considered the law of the case in any
subsequent proceeding unless clearly erroneous. Briscoe v. Goodmark Corp., 102
S.W.3d 714, 716 (Tex. 2003). This doctrine only applies if the issues of law and
fact are substantially the same in the first and second proceedings. See Hudson v.
                                           3
Wakefield, 711 S.W.2d 628, 630 (Tex. 1986). Functionally, the doctrine narrows
the issues in subsequent stages of the litigation, thus achieving uniformity of
decision and judicial economy and efficiency. Id. The “[a]pplication of the doctrine
lies within the discretion of the court” and depends on the circumstances of the case.
Briscoe, 102 S.W.3d at 716. When an original decision is clearly erroneous, the
doctrine does not bind the decision of the court. See In re United Servs. Automobile
Ass’n, 521 S.W.3d 920, 927 (Tex. App.—Houston [1st Dist.] 2017, orig. proceeding)
(citing Briscoe, 102 S.W.3d at 716).
      “Although an original proceeding is not an ‘appeal,’ the law of the case
doctrine applies when an issue has been resolved on the merits in a prior mandamus
proceeding, even though it does not proceed to a court of last resort or the issues
raised have not been resolved by a court of last resort.” Id. at 927–28 (collecting
cases). Absent a clearly erroneous decision, if the appellate court resolves a question
of law in a mandamus proceeding, that determination is the law of the case. Id. at
928; see Briscoe, 102 S.W.3d at 716 (clearly erroneous decisions not binding under
the law of the case doctrine); In re Guardianship of Cantu de Villarreal, 330 S.W.3d
11, 20–21 (Tex. App.—Corpus Christi–Edinburg 2010, no pet.) (absent new facts,
analysis, or argument, appellate court did not need to reconsider issues resolved in
previous mandamus).
      In our 2019 opinion, we held that the Rule 11 agreement and the subsequent
abatement order were, as “a matter of law,” unambiguous. See Schlumberger, 2019
WL 5617632, at *6. Appellants now contend, in their first issue, that the language
of the Rule 11 agreement was ambiguous. Having resolved this question of law on
the merits in the prior mandamus proceeding, we find that the law of the case
doctrine applies, and our prior determination is binding. See URI, Inc. v. Kleberg
Cty., 543 S.W.3d 755, 763 (Tex. 2018) (whether a contract is ambiguous is a
question of law). Accordingly, we overrule Appellants’ first issue.
                                          4
      Appellants state their second issue as follows: “[w]hether an ambiguous
Rule 11 agreement should have been enforced as a “purely ministerial act” or
evaluated in accordance with general contract principles.” Appellants are asserting
that the trial court was under no ministerial duty to enter the abatement order because
the Rule 11 agreement was ambiguous and unenforceable. Appellants contend that
in our 2019 opinion, we erroneously relied upon Shamrock Psychiatric Clinic,
P.A. v. Texas Department of Health & Human Services, 540 S.W.3d 553, 560 (Tex.
2018), for the proposition that the trial court had a ministerial duty to enforce the
parties’ Rule 11 agreement.
      Implicit in Appellants’ argument is the contention that the Rule 11 agreement
was ambiguous—an issue already adversely decided to Appellants. In our 2019
opinion, we held that the trial court had abused its discretion in failing to grant the
motion to dismiss that was filed by Schlumberger and Dow and joined by Lear.
Schlumberger, 2019 WL 5617632, at *7. We analyzed the Rule 11 agreement and
we determined that it was unambiguous and enforceable. Id. at *4–7. We further
held that the trial court “did not have the inherent power to reconsider the Abatement
Order because it memorialized the parties’ Rule 11 agreement.” Id. at *6 (citing
Shamrock, 540 S.W.3d at 560). Because we have already determined as a matter of
law that the parties’ Rule 11 agreement was unambiguous and enforceable, the law
of the case doctrine applies. See United Servs. Automobile Ass’n, 521 S.W.3d at
927–28. Accordingly, we overrule Appellants’ second issue.
      Finally, Appellants assert in their reply brief that we have the ability to
reconsider our prior ruling in the mandamus proceeding. We decline to do so.




                                          5
                                   This Court’s Ruling
      We affirm the order of dismissal of the trial court.




                                                JOHN M. BAILEY
                                                CHIEF JUSTICE


November 30, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            6